DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, including the newly added limitation “at least a first sterilization module” and more in independent Claim 1, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection using a different interpretation of Jansson et al., (“Jansson”, WO00/57935A1).
On pages 6-8 of the Remarks section as indicated by the page number at the bottom of each page, Applicant summarizes the claimed invention by describing the structure in Figure 9 of the Drawings of the instant application which has been claimed by the newly added limitation indicated above, and argues that primary reference Jansson does not disclose the limitation “at least a first sterilization module” and additional 
The remainder of Applicant’s arguments that other secondary references relied upon for dependent claims do not disclose this newly added limitation are also considered moot since Jansson already discloses this limitation for the reasons stated above. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent on Claim 3, making the scope of the claimed invention of Claim 4 unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent on Claim 3, a cancelled claim, thus it does not further limit the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9-12, 17, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jansson et al., (“Jansson”, WO00/57935A1).
Claims 1, 3 & 5-7 are directed to a temperature regulation system for use in peritoneal dialysis, an apparatus type invention group.
Regarding Claims 1, 3 & 5-7, Jansson discloses a temperature regulation system, (Apparatus 100, Control 104, Thermal Control/Sterilization Module 300, See Figures 1, 1a & 2 and See page 35, lines 11-21, page 37, lines 5-14), for use in peritoneal dialysis, (See page 33, lines 35-38), comprising: 
a first fluid line fluidly connected to a dialysate generation system, (Thermal Control/Sterilization Module 300 has Line 4a leading to Concentrate Mixing Module 400, See Figures 2 & 4a); the dialysate generation system comprising a water source, (Water 
the first fluid line fluidly connectable to an integrated cycler through a second fluid line having at least a second temperature sensor, (Second part of Line 8a having Temperature Sensors 372 which later leads to Cycler Module 600, See Figures 4 & 7, See page 59, lines 34-38, See page 60, lines 1-12); wherein the first temperature sensor is downstream of a connection between the water source and the at least one concentrate source and wherein the first temperature sensor is either upstream or part of the integrated cycler, (Temperature Sensors 370 are downstream of Concentrate Module 400 including Concentrate Sources 408/410 etc. and upstream of part of Line 8a leading to Cycler module 600, See Figures 2, 4a, 5b, and 7), wherein the heater is downstream of the connection between the water source and the at least one concentrate source, (Heat Exchanger 360 is downstream of Mixing Module 400 and Water Source 1, See Figures 2, 3 & 4a), either upstream or part of the integrated cycler, (Heat Exchanger 360 on Line 4a is upstream of Cycler Module 600, See Figures 2 and 4a); 
a control system in communication with the first temperature sensor, the second temperature sensor, and the heater; the control system controlling the heater based on a temperature measured by the first temperature sensor and the second temperature 
at least a first osmotic agent source, (Glucose 420, See Figure 5 and See page 63, lines 1-9 and page 91, lines 25-31, page 92, lines 3-6);
and wherein the first fluid line is fluidly connected to the first osmotic agent source downstream of the heater, (Glucose 420 is connected downstream to Lines 4a/4b downstream of Heat Exchanger 360, See Figures 4a and 5b, See page 92, lines 3-10),
at least a first sterilization module, (Disinfection Heater 330 and Heating Coil 363, See Figure 4a, See page 53, lines 10-16, See page 92, lines 19-36);
and that the control system is programmed to pump water through the first sterilization module and into the first osmotic agent source to generate an osmotic agent concentrate, (Water through Disinfection Heater 330 in Line 4a before entering Concentrate Module 400 and Glucose 420 to generate glucose solution, See Figures 4a & 5, See page 104, lines 12-20, page 105, lines 23-30), and to pump the osmotic agent concentrate through the first sterilization module, (Concentrate travels through Line 4b through Coil 363, See Figures 4a & 5, See page 92, lines 19-36).
Additional Disclosures Included: Claim 5: The temperature regulation system of claim 1, the dialysate generation system fluidly connectable to a disinfectant source, (Water Preparation Module 200 fluidly connected to Concentrate Mixing Module 400 via Line 3 or via lines 2a/c to Heating Module 300 and Line 4a to Concentrate Mixing Module 400, See page 104, lines 12-22, lines 32-38, page 105, lines 23-38, page 106, lines 28-38, page 107, lines 1-17, Jansson).  Claim 6: The temperature regulation system of claim 5, the dialysate generation system fluidly connectable to a waste line, (Line 15 from Concentrate Module 400 to Module 500, See Figure 2 & 5, Jansson); the waste line fluidly connectable to the integrated cycler, (Module 500 with Line 15 is connected via Lines 14a/b from Cycler Module 600, See Figures 2, 6/7 and See page 42, line 38, page 43, lines 1-5, Jansson). Claim 7: The temperature regulation system of claim 6, further comprising a system pump; the system pump recirculating fluid from the disinfectant source, through the dialysate generation system and the temperature regulation system, (Water Preparation Module 200 fluidly connected to Concentrate Mixing Module 400 via Line 3 or via lines 2a/c and Pump 452 to Heating Module 300 and Line 4a to Concentrate Mixing Module 400 and Line 4b to Heating Module 300 again, and See page 104, lines 12-22, lines 32-38, page 105, lines 23-38, page 106, lines 28-38, page 107, lines 1-17, Jansson). 
Claims 9-12 are directed to a method, a method type invention group.
Regarding Claims 9-12, Jansson discloses a method using the temperature regulation system of claim 1, (See rejection of Claim 1 above), comprising the steps of: 
a) generating a peritoneal dialysate with the peritoneal dialysate generation system, (Concentrate Mixing Module 400, See Figures 2 & 4, and See page 39, lines 28-34, page 40, lines 37-38, Jansson); 
b) pumping the peritoneal dialysate through the temperature regulation system, (Line 4b from Concentrate Module 400 to Heating/Sterilization Module 300, See Figures 2, 4 & 5 and See page 39, lines 31-34, page 53, lines 24-28, Jansson); the temperature regulation system of claim 1, (Temperature Sensors 370 and Heat Exchangers 360/362/Bath 364, See Figure 4a, See page 59, lines 34-38, Jansson); 
c) pumping the peritoneal dialysate into the integrated cycler through the second fluid line, (Line 4a is later fluidly connected to Line 8a which connects to Cycler Module 600, See Figures 2 & 4a, See page 60, lines 8-12, Jansson); 
d) measuring a temperature of the peritoneal dialysate in the second fluid line, (Line 4a is later fluidly connected to Line 8a having Temperature Sensors 372, See Figure 4a, See page 60, lines 1-12, Jansson); and 
e) heating the peritoneal dialysate downstream of the connection between the water source and each of the at least one concentrate source with the heater to a desired temperature as measured by the first temperature sensor and/or the second temperature sensor, (Heat Exchanger 360 and Temperature Sensors 370/372, See page 60, lines 1-12, and See page 61, lines 19-23, Jansson).
Additional Disclosures Included: Claim 10: The method of claim 9, wherein the desired temperature as measured by the first temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC).  Claim 11: The method of claim 9, wherein the desired temperature as measured by the second temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC). Claim 12:  The method of claim 9, further comprising a step of pumping the peritoneal dialysate from the integrated cycler into a peritoneal cavity of a patient, (Cycler 600 to Patient, See Figure 2 & 7 and See page 42, lines 4-18, and page 96, lines 26-37, Jansson).
Claims 17, 19 & 20 are directed to a method of disinfecting a peritoneal dialysis system, a method type invention group.
Regarding Claims 17, 19 & 20, Jansson discloses a method of disinfecting a peritoneal dialysis system, (See page 101, lines 9-27, Jansson), using the temperature regulation system of claim 1, (See rejection of Claim 1 above), comprising the steps of: 
a) fluidly connecting a disinfectant source to the first fluid line of the peritoneal dialysate generation system, (Cleaning Agent 410 connected via Valve 480 to Line 4a in Concentrate Mixing Module 400, See Figure 5b, and See page 107, lines 30-38, page 108, lines 1-12; See page 92, lines 3-10; Alternatively Water Supply from Water Connection 2c to Mixing Module 400, See Figure 2 & 5b, and See page 104, lines 12-22, Jansson); 
b) fluidly connecting the first fluid line to the second fluid line, (Line 4b to Line 8a, See Figures 2, 4 & 5b, and See page 107, lines 31-38, page 108, lines 1-29, See page 92, lines 3-10, Jansson); 
c) recirculating a disinfectant solution through the peritoneal dialysis system, (Cleaning Fluid circulates through Concentrate Module 400, Thermal Module 300, Cycler 600, See Figure 2, and See page 107, lines 31-38, page 108, lines 1-29, See page 92, lines 3-10, Jansson); 
d) measuring a temperature of the disinfectant solution in the peritoneal dialysis system, (See page 62, lines 11-20, See page 92, lines 3-10, Jansson); and 
e) heating the disinfectant solution downstream of the connection between the water source and each of the at least one concentrate source to a desired temperature as measured by the first temperature sensor and/or the second temperature sensor, (See page 62, lines 11-20, See page 104, lines 12-22, lines 32-38, page 105, lines 23-38, page 106, lines 28-38, page 107, lines 1-17; and See page 109, lines 31-38, page 110, lines 1-6, See page 92, lines 3-10, Jansson).
Additional Disclosures Included:  Claim 19: The method of claim 17, wherein the desired temperature as measured by the second temperature sensor is equal to or greater than around 80 oC, (See page 109, lines 31-38, page 110, lines 1-6, See page 92, lines 3-10, Jansson). Claim 20:  The method of claim 17, wherein the disinfectant solution is a citric acid solution, (See page 108, lines 27-29, See page 92, lines 3-10, Jansson).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO00/57935A1), in view of Burbank et al., (“Burbank”, US 2014/0018727).
Claim 4 is directed to a temperature regulation system for use in peritoneal dialysis, an apparatus type invention group.
Regarding Claim 4, Jansson discloses the temperature regulation system of claim 3; but does not disclose wherein the first sterilization module further comprises one or more ultrafilters.  Jansson states that an objective of its invention is “to minimize the chance of viable bacteria entering the peritoneum”, (See page 6, lines 22-25, Jansson).
Burbank discloses wherein a first sterilization module comprises one or more ultrafilters, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the temperature regulation system for use in peritoneal dialysis of Jansson by incorporating wherein the first sterilization module further comprises one or more ultrafilters as in Burbank so that it “prevents grow-through contamination of the final product water”, (See paragraph [0113], Burbank), as desired by the water purification module of Jansson which “controls the level of…chemical and bacteriological contamination in the water supplied to the concentrate mixing module [peritoneal generation system]”, (See page 37, lines 27-36, Jansson).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO00/57935A1), in view of Kamen et al., (“Kamen”, US 2008/0208111).
Claims 13-16 are directed to a method, a method type invention group.
Regarding Claims 13-16, Jansson discloses the method of claim 12, further comprising a step of generating an alarm, (See page 35, lines 33-36, Jansson), but does not explicitly disclose generating the alarm if a temperature of the peritoneal dialysate as measured by the first temperature sensor and/or the second temperature sensor is outside of a predetermined range. 
Kamen discloses a method, (See Abstract, Kamen), comprising a step of generating an alarm if a temperature of its peritoneal dialysate as measured by a first temperature sensor and/or a second temperature sensor is outside of a predetermined range, (See paragraph [0137], Kamen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Jansson by incorporating a step of generating an alarm if a temperature of its peritoneal dialysate as measured by a first temperature sensor and/or a second temperature sensor is outside of a predetermined range as in Kamen so that “the controller…may stop or delay a PD [peritoneal dialysis] treatment if the temperature is outside of certain parameters”, (See paragraph [0137], Kamen), as “part of various safety apparatus and procedures”, (See paragraph [0137], Kamen), so that the method may treat the patient at safe temperature settings, (See paragraph [0101], Kamen).
Additional Disclosures Included: Claim 14:  The method of claim 12, further comprising stopping the step of pumping the peritoneal dialysate from the integrated cycler into the peritoneal cavity of the patient, (See page 96, lines 26-37, See page 92, lines 3-10,  Jansson) if a temperature of the peritoneal dialysate as measured by the first temperature sensor and/or the second temperature sensor is outside of a predetermined range, (See paragraph [0137], Kamen).   Claim 15:  The method of claim 13, wherein the predetermined range as measured by the first temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, See page 92, lines 3-10, Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC).  Claim 16:  The method of claim 13, wherein the predetermined range as measured by the second temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, See page 92, lines 3-10,  Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC).
Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO00/57935A1), in view of Grant et al., (“Grant”, US 2010/0051529).
Claims 18 & 19 are directed to a method of disinfecting a peritoneal dialysis system, a method type invention group.
Regarding Claim 18, Jansson discloses the method of claim 17, wherein there is a desired temperature as measured by the first temperature sensor, (See page 62, lines 11-20, See page 92, lines 3-10, Jansson; All of the temperature sensors in the overall system are maintained at a certain temperature to attain disinfection), but does not disclose that the desired temperature is equal to or greater than around 80 oC.  
Grant discloses a method of disinfecting a dialysis system, (See Abstract and See paragraph [0085], Grant), wherein a desired temperature is equal to or greater than around 80 oC, (See paragraph [0085], Grant; A disclosed temperature range of at least 90 degrees Celsius anticipates the claimed range at 90 degrees Celsius and above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of disinfecting a dialysis system of Jansson by incorporating that the desired temperature is equal to or greater than around 80 oC as in Grant since this temperature is “able to cause disinfection or sterilization”, (See paragraph [0085], Grant), in the first place.
Alternatively, in the event that the step of sterilization as claim mapped to in Claim 19 does not explicitly read upon the claimed disinfection process in the earlier rejection of Claim 19, Jansson discloses a desired temperature as measured by the second temperature sensor, (See page 62, lines 11-20; All of the temperature sensors in the overall system are maintained at a certain temperature to attain disinfection), but does not explicitly disclose that this desired temperature during the disinfection step is equal to or greater than around 80 oC.
Grant discloses a method of disinfecting a dialysis system, (See Abstract and See paragraph [0085], Grant), wherein a desired temperature is equal to or greater than around 80 oC, (See paragraph [0085], Grant; A disclosed temperature range of at least 90 degrees Celsius anticipates the claimed range at 90 degrees Celsius and above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of disinfecting a dialysis system of Jansson by incorporating that the desired temperature is equal to or greater than around 80 oC as in Grant since this temperature is “able to cause disinfection or sterilization”, (See paragraph [0085], Grant), in the first place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779